— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered July 8, 1988, convicting him of rape in the first degree, rape in the second degree, sexual abuse in the first degree (three counts), and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*757Contrary to the defendant’s contentions, the court properly precluded cross-examination of the complaining witness about her sexual history as the theory upon which the defendant sought to admit the evidence was far too speculative (see, CPL 60.42; People v Perryman, 178 AD2d 916; People v Westfall, 95 AD2d 581, 585).
We also reject the defendant’s argument that he was denied the effective assistance of counsel (see, People v Satterfield, 66 NY2d 796, 798-799).
We have considered the defendant’s remaining contentions and find that they are without merit. Rosenblatt, J. P., Lawrence, Pizzuto and Santucci, JJ., concur.